Case 1:21-cv-00683-KLM Document 10 Filed 03/25/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:21-cv-00683-KLM

CHAD SCHNELL,

       Plaintiff,

v.

UNITED AIRLINES, INC.,

       Defendant.


         ENTRY OF APPEARNACE ON BEHALF OF UNITED AIRLINES, INC.


       Cheyenne A.E. Moore of the law firm of Nelson Mullins Riley & Scarborough LLP

hereby enters her appearance in the above-captioned action on behalf of Defendant United

Airlines, Inc. Counsel certifies that she is a member in good standing of the bar of this Court.

       Respectfully submitted this 25th day of March 2021.

                                                     s/ Cheyenne A.E. Moore
                                                     Cheyenne A. E. Moore, #50783
                                                     Mark T. Clouatre, #29892
                                                     Christopher T. Carry, #48745
                                                     Nelson Mullins Riley & Scarborough LLP
                                                     1400 Wewatta Street, Suite 500
                                                     Denver, CO 80202
                                                     Telephone: (303) 583-9900
                                                     Facsimile: (303) 583-9999
                                                     Email: cheyenne.moore@nelsonmullins.com
                                                            mark.clouatre@nelsonmullins.com
                                                            chris.carry@nelsonmullins.com

                                                     Attorneys for Defendant United Airlines, Inc.




                                                 1
Case 1:21-cv-00683-KLM Document 10 Filed 03/25/21 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of March, 2021, I electronically filed the Entry of
Appearance on Behalf of United Airlines, Inc. with the Clerk of the Court using the CM/ECF
system which will send notification of such filing to all parties of record.

Jonathan Corbett, Esq.
Attorney for Plaintiff
CA Bar #325608 (admitted D. Colo.)
958 N. Western Ave. #765
Hollywood, CA 90029
E-mail: jon@corbettrights.com


Attorney for Plaintiff


                                            s/Cheyenne A.E. Moore
                                            Cheyenne A.E. Moore
